Citation Nr: 1456308	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  07-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967 and from August 1969 to June 1981.  He died in August 2003.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.
 
The record before the Board consists of the physical claims files and electronic records within Virtual VA.   

The Board remanded the claim in December 2011 and again in September 2012.  It now returns to the Board for further review.

The title page to the September 2012 Board remand listed under the "Issues" section whether there was clear and unmistakable error (CUE) in February 1982 and June 1983 rating decisions that denied service connection for a seizure disorder.  The Veteran's authorized representative has argued that because the Board addressed this issue it was properly before the Board for appellate consideration notwithstanding the appellant's failure to perfect an appeal of the issue.  However, the body of the September 2012 remand clarifies that the issue is addressed as inextricably intertwined with the issue the subject of appeal, namely whether service connection was warranted for the cause of the Veteran's death.  Thus, while the Board found that the RO must adjudicate the CUE issue prior to the Board's adjudication of the cause of death claim, the CUE issue was not itself properly before the Board for appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (addressing the need for the RO to address inextricably intertwined issues prior to the Board's adjudication).  The appellant did not perfect an appeal of the RO's continued denial of service connection for a seizure disorder and organic brain syndrome for accrued benefits purposes, including the RO's April 2013 decision denying accrued benefits based on service connection for these conditions on the basis of CUE in the February 1982 and June 1983 decisions.  

Parenthetically, the Board observes that denials of claims for service connection for disabilities during the Veteran's lifetime are not determinative of a survivor's claim for service connection for the cause of death, even where the cause of death claim turns on a causal link to service for a disability for which service connection was denied during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2014).  Thus, the denials of service connection for a seizure disorder in February 1982 and June 1983 are not determinative of the cause of death claim adjudicated herein.  



FINDINGS OF FACT

1.  A seizure disorder was present during the Veteran's active service; it was not found on examination for entrance into active duty.  

2.  The evidence fails to clearly and unmistakably demonstrate that the seizure disorder did not undergo a permanent increase in severity as a result of the Veteran's active service.  

3.  The Veteran's seizure disorder played a material causal role in his death.


CONCLUSION OF LAW

A disability incurred in active service caused or substantially contributed to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has been provided all required notice, to include notice pertaining to the effective-date element of her claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim. Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (Supp. 2014) or 38 C.F.R. § 3.159 (2014). 

Legal Criteria

Service connection for the cause of a veteran's death is warranted if a disability incurred in or aggravated by active service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that the Veteran suffered from significant illness in the years following service, including prominently from paraplegia and associated impairments from an injury shortly after service.  That accident has not been found to be related to service, but the Veteran also suffered had a seizure disorder and associated organic brain syndrome, as discussed below.  These latter disabilities are herein found to be linked to service, and to have contributed to Veteran's death.  

Service records reflect that the Veteran required increased medications for control of seizure disorder symptoms, and that the Veteran was treated on multiple occasions for his seizure disorder and for toxic complications of multiple medications taken for the seizure disorder, up to 1981 prior to service separation.  An electroencephalogram (EEG) and evaluation in January 1981 revealed abnormalities including a large area of damage to the right frontal parietal and temporal areas.  This damage was attributed to complex partial seizures, which were confirmed by EEG testing.  Organic brain syndrome was also then diagnosed as secondary to these seizures and brain damage.  The Veteran was treated with multiple anti-epileptic medications both in service and following service separation.

The Veteran was discharged from service in June 1981, initially placed on temporary duty retirement (TDRL), at the recommendation of an Air Force Physical Evaluation Board (PEB), finding medical unfitness for duty.  The PEB found in-service aggravation of a pre-existing seizure disorder, and also found associated nonpsychotic organic brain syndrome of service origin.  The Veteran thus received a medical discharge from service.  

However, when the Veteran applied for VA benefits in 1981 he was afforded VA neurological examinations in October 1981 and March 1983, which examinations were without the benefit of review of the service records including the PEB findings upon which the medical discharge was based.  Both of these examiners noted the Veteran's self-report that an EEG had revealed abnormalities of the right frontal region, but apparently discounted the Veteran's self-report, and found no such abnormalities, no aggravation of the Veteran's seizure disorder in service, and no organic brain syndrome.  No EEG was performed in connection with these examinations, and the examiners were without the benefit of review of the EEG findings which are reflected in the service treatment and evaluation records.  

The examination in March 1983 was complicated by an accident the Veteran suffered in October 1982, when he fell from a roof and fractured his spine.  The Veteran became paraplegic, and hence certain tests could not be performed at the March 1983 examination.  

Despite the Veteran's post-service injuries, the Board finds that the in-service treatment records as well as the Air Force Physical Evaluation Board findings and underlying medical examination and tests, including particularly the EEG, adequately establish the presence of the Veteran's seizure disorder and associated organic brain syndrome in service.  Because the Veteran's seizure disorder was not noted on service entrance, a presumption of soundness applies with regard to the seizure disorder.  The evidence does not clearly and unmistakably establish that the seizure disorder was not aggravated by service.  Therefore, the presumption of soundness has not been rebutted, and the Board concludes that the seizure disorder was service connected.

Records of the Veteran's terminal hospitalization in August 2003 reflect that the Veteran had in prior weeks suffered from increasing breathlessness, increasing sleepiness, appearing to fall asleep in the middle of conversations, being awakened with difficulty, and disorientation after such awakenings.  The report of hospitalization assessed that, "these attacks could be very well considered as a seizure equivalent (possibly mitigated by the anticonvulsive medication with Carbazepin)."  (The hospitalization was in Germany, where the Veteran resided, and the quoted text is from a translation of the hospitalization report.)  

The hospitalization report notes that the Veteran sustained an injury of the foot during one of these attacks while in his wheelchair, with a resulting "profusely bleeding wound."  A cardiac event was ruled out as a cause of the injury.  A day into the hospitalization, on August 16, 2003, the Veteran was found to be suffering from acute infection, "sleepy, hypoxic and hypercapnic and with fever" with the leg inflamed up to the groin and "massively overheated" from the infection.  The Veteran was also found to have a urinary tract infection with antibiotic-resistant E coli., possibly due to repeated in-home catheterizations associated with ongoing care for incontinence due to his post-spinal-fracture paralysis.  The Veteran ultimately died of septic complications on August [redacted], due to the foot injury and the urinary tract sepsis.  The report concluded, "Both illnesses and their lethal complications are to be considered in the end with a high probability to be a consequence of the basic epileptic illness with posttraumatic transverse spinal cord paralysis existing in the patient."  

An August 2011 supplemental opinion letter from physicians at the hospital facility provided additional details of the course of terminal illness, but arrived at the same conclusions.  


In light of this evidence, the Board concludes that the Veteran's service-connected seizure disorder played a material causal role in his death.  Therefore, entitlement to service connection for the cause of the Veteran's death is in order.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


